Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 22, 2022

The Court of Appeals hereby passes the following order:

A22D0445. JOANA ESTRADA VELAZQUEZ v. ALEJANDRO ROJAS
    PEREZ.

      Joana Estrada Velazquez filed this application for discretionary appeal from a
final divorce decree. This application is hereby GRANTED. See Court of Appeals
Rule 31 (b) (4). Velazquez may file a notice of appeal within 10 days of this order.
The clerk of the superior court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.
      Respondent Alejandro Rojas Perez filed a motion to dismiss the application
based upon Velazquez’s failure to transmit a complete record. Although failure to
transmit sufficient material may be a basis for denying an application, see Court of
Appeals Rule 31 (f), such is not a basis for dismissal. Accordingly, the motion to
dismiss is DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/22/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.